Title: From Thomas Jefferson to Henry Dearborn, 10 October 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl Dearborne  
                     
                     Oct. 10. 08.
                  
                  The inclosed papers were recd. at Monticello, a little before I left it & were put by to be communicated to you here; but were in fact left there by mistake. I have just recieved & now communicate them. Affectte. salutns.
               